Citation Nr: 1332891	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUES

1.  An increased rating for the service-connected residuals a right Achilles tendon rupture, currently evaluated at a noncompensable level.

2.  An increased rating for the service-connected right wrist tendonitis, currently evaluated at a noncompensable level.

3.  Entitlement to service connection for claimed sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the RO in Salt Lake City, Utah.  Jurisdiction over the case currently resides with the RO in San Diego, California.

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The  issues of an increased rating for the service-connected bilateral carpal tunnel syndrome and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2013).  

A VA Medical Center (VAMC) record shows that the Veteran failed to report for a VA examination scheduled in February 2012.  

In Hyson v. Brown, 5 Vet.App. 262, 265 (1993), the Court held that VA must show that a claimant lacked "good cause" for failing to report for a scheduled examination.

In an August 2013 brief, the Veteran's representative argued that the Veteran had good cause for failing to report for his examinations and that further attempts should be made to afford the Veteran VA examinations.  See 38 C.F.R. § 3.655 (2013).

In support of this contention, the representative pointed out various address issues, namely that the Veteran may be living in Germany and might not have received the letters sent to him by VA at an address in California.  

Considering the concerns over whether the Veteran actually received notice of the examinations, the Board finds that further attempts should be made to reschedule the examinations.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As to the claimed sleep apnea, it is not clear from the current record whether he has been diagnosed with sleep apnea.  

The service treatment records showed that  the Veteran underwent a sleep study in July 2007.  Snoring was noted, but obstructive sleep apnea was not diagnosed.  He apparently was issued a Continuous Positive Airway Pressure (CPAP) machine.  

With respect to the claims for increase, the Veteran has expressed disagreement with the noncompensable evaluations assigned for the service-connected residuals of a right Achilles tendon rupture and right wrist tendonitis.  

The Board finds that these claims must be remanded so that a VA examination can be scheduled to determine the current severity of these service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to attempt to contact the Veteran in order to have him provide his current address for the purpose of scheduling VA examinations.  Based on any response, any updated information should be noted in the official record.  

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right Achilles tendon rupture residuals and the right wrist tendonitis.  

The examiner should elicit from the Veteran and record a complete medical history referable to the service-connected right wrist disability and the right Achilles tendon rupture residuals.  

The examiner should be asked to report current medical findings regarding the right wrist disability and right Achilles tendon rupture residuals to include any limitation of motion or functional loss due to pain.  

3.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep disorder.  

The examiner should elicit from the Veteran and record a complete medical history referable to the claimed sleep disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of sleep apnea that is due to symptoms that were identified during his extensive period of active service.   

A complete rationale must be expressed for any opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


